DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim(s) 7 and 21, and the addition of new claims 22-23 in the amendments filed 5/10/2022.

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” (see MPEP 714).
It is noted that claim 14 has been indicated as being “Currently Amended” but no amendments have been made to the claim recitations.

Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 17 is objected to because of the following informalities: the claim should be amended to recite “...cured top-coat to said low surface energy substrate...”.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection(s)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15 and 22-23 and claim 15 and claims 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clay et al. (US 2015/0344718 A1).

Regarding claims 1-6, 9-12 and 22-23, The Examiner respectfully notes that the Applicant has acknowledged that the claim limitations in at least current claims 1, 15 and 16 reciting a “primer” (i.e. without a primer) and a “non-metal substrate” have an effective filing date of 12/21/2018.  Thus, US 2015/0218426 A1, which is the PG Pub of the CIP parent application 14/686486 to the instant application, qualifies as prior art against the claims of said instant application given that the publication date (8/6/2015) of the ‘426 publication pre-dates the effective filing date of the instant application by more than a year.
	Therefore, Clay teaches all the limitations of the above-noted current claims as disclosed in at least paragraphs 0025-0027; 0034; 0037; 0046; 0048; 0050; 0059; 0072-0073; 0075; 0077; 0115.  Clay teaches claims 17 and claims 22-23 retention limitations via inherency.  In addition, while Clay teaches “primers”, Clay teaches that the inventive compositions may serve as “primers” and not that the inventive compositions applied to substrates via an intermediate primer layer/coating (see para 0034 and 0066, for example).

Claim Rejections - 35 USC § 103
Claim(s) 1-6, 9-12, 14 and 22-23 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1).

Regarding claims 1-6, 9-12 and 22-23, and claim 15, Lundgard teaches coating compositions (top-coat composition) applied to a metal substrate (article) pre-coated with pre-coating compositions comprising (disposed in direct contact with non-metal substrate), inter alia, polypropylene (non-metal substrate, current claims 2-4, current claim 15) (para 0091), said coating compositions comprising water and an aqueous dispersion comprising (a) a base polymer comprising an olefin, (b) a polymeric performance improving agent, (c) a polymeric stabilizing agent and (d) a polymeric coupling agent (abstract).  
The Examiner notes that, while the metal substrate of the prior art is specific to the disclosed invention, the “substrate” upon which the coating compositions are applied are to the polypropylene pre-coating of paragraph 0091, which provides a non-metal substrate coated on a metal substrate.  The Examiner also notes that Lundgard does not disclose a primer between the coating composition and the pre-coating of paragraph 0091.
Lundgard also teaches that the (a) base polymer is, inter alia, ethylene-vinyl acetate (first polymer, current claim 5) (para 0020), that the (c) stabilizing agent includes a surfactant (current claim 12) (para 0039), that the polymeric coupling agent is, inter alia, propylene maleic anhydride copolymer (second polymer, maleated polyolefin, current claims 6, 9 and 11) (para 0054), and that the (b) polymeric performance improving agent is, inter alia, a maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene copolymers (maleated polyolefin, maleated polyethylene, maleated polyethylene, current claims 6, 9 and 10-11) (para 0029-0031).
Although Lundgard does not disclose that the coating compositions were prepared by combining an aqueous coating comprising the disclosed ethylene-vinyl acetate base polymer (a), and an emulsion composition comprising the disclosed propylene maleic anhydride copolymer polymeric coupling agent (d)/maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene polymeric performance improving agent (b), it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Lundgard meets the requirements of the claimed composition, Lundgard clearly meet the requirements of the present claims.  In addition, it is significant to note that Lundgard discloses that the coating compositions comprise an emulsion (see para 0065, lines 13-17), and given the fact that the emulsions contain a surfactant, would retain emulsion characteristics as would the presently claimed combination of the compositions comprising the first (a) and second (b) polymers.  
It is also significant to note that, for example, Example 1 presently disclosed (beginning at para 00142) comprises an emulsion of ethylene-acrylic acid copolymer or ethylene acrylic acid/oxidized polyethylene polymer for the second polymer (b) (see said para 00142) that was added to a composition comprising the first polymer component (a).  Indeed, there appears no patentable distinction between the presently disclosed methodology and that or the prior art in regards to the final product comprising the first (a) and second (b) polymers.  It is further significant to note that the presently claimed overall top-coat composition comprises particle sizes as recited in current claim 14, which is indicative of an emulsified composition.
In addition, the Applicant is respectfully reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, given that Lundgard teaches a coating composition identical to the top-coat composition presently claimed, and a substrate identical to the low surface energy presently claimed (i.e. polypropylene), it is reasonable to conclude that the coating compositions of the prior art would demonstrate that the presently claimed retention (having improved retention of a topcoat to a substrate, current claims 22-23, at least 80%) to the polypropylene substrate as presently recited.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the coating composition of Lundgard would be identical to the resulting top-coat composition presently claimed even though it was arrived at via the combining process as presently claimed.

Regarding claim 14, Lundgard teaches that the solid content is 47.0 weight percent (greater than 30 %) with a mean particle size of 0.79 microns (790 nm) (para 0107).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1).

Regarding claims 16-17, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claims 1-6, 9-12, 14 and 22-23, which is equally applicable to the current claims.  In addition, Lundgard teaches that the coating composition is cured (para 0093).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 13, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claim 1.  Lundgard does not mention that the substrate(s) are corona-treated.

However, Murata teaches that the adhesion between a substrate and a hard coat layer can be improved by surface-treatment of the substrate such as via corona treatment (column 4, lines 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to corona treat the surface of Lundgard’s substrate(s) towards improved adhesion between said substrate and the coating compositions as in the present invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 18, Lundgard/Murata teaches the coating compositions applied to a polypropylene pre-coat, and treating said substrate with a corona treatment, as in the rejection of at least claims 1 and 13, which is equally applicable to the current claim.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 7-10 of the remarks filed 5/10/2022, with respect to the rejections of claims 1-6 and 9-12 and claim 15 over Lundgard et al. under 35 U.S.C. 102(a)(2); claims 16-17 over Lundgard et al. under 35 U.S.C. 102(a)(2); claim 13 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103; and claim 18 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 7-8 and 10-11 of the action mailed 1/11/2022, have been fully considered but they are not persuasive.

The Examiner respectfully directs the Applicant’s attention to the prior art rejections set forth above over the Lundgard reference, which subject to the Applicant’s amendments to at least claims 1 and 16, have been modified to reject the presently claimed invention under the 35 U.S.C. 103 statute.  The Examiner also respectfully submits that a substrate, in its everyday usage, is simply an underlying support made of a material, which is clearly what the polypropylene pre-coating compositions of Lundgard denote.  Thus, regardless of the fact that said polypropylene pre-coating is pre-coating a metallic material, the substrate upon which the coating compositions are disposed, and with which are “in direct contact,” is a non-metal as polypropylene is not metallic.  In addition, Lundgard does not disclose a primer between the polypropylene pre-coating and the inventive coating compositions.
The Applicant’s are further directed to those portions of the prior art rejections, and the presently disclosed specification, set forth above, wherein it is noted that the present amendments to at least said claims 1 and 16 reciting the process limitations do not distinguish over Lundgard as the resultant composition obtained by combining two separate compositions (i.e. an aqueous coating and an emulsion composition) do not result in a composition different from that disclosed in the prior art.
Further, as set forth above, and repeated here for clarity, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Thus, one skilled in the art would recognize that the coating compositions of the prior art, which teach or render obvious the presently claimed invention as recited in at least claims 1 and 16, would demonstrate the presently claimed retention of a non-metal substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/20/2022